PER CURIAM.
Joe Robinson and Phelix Henry Frazier appeal the district court’s1 adverse grant of summary judgment in their action against Special Agent David Turner of the Drug Enforcement Administration. Having carefully reviewed the record and the parties’ submissions on appeal, we agree with the conclusions reached by the district court, and we therefore affirm. We also find without merit appellants’ arguments regarding the court’s failure to serve Turner in his individual capacity and the court’s enlargement of Turner’s time to file an answer to appellants’ amended complaint. See 8th Cir. R. 47B.
A true copy.

. The Honorable Rodney W. Sippel, United States District Judge for the Eastern District of Missouri.